Exhibit 10.6
EXECUTION COPY
STOCK PURCHASE AGREEMENT
          STOCK PURCHASE AGREEMENT, dated as of June 4, 2008 (this “Agreement”),
by and between STH Company, Inc.-A (the “Seller”) and Jefferies Group, Inc. (the
“Purchaser”).
W I T N E S S E T H :
          WHEREAS, the Seller is the owner of Four Hundred Thousand (400,000)
common shares (the “Shares”), $1.00 par value, of Leucadia National Corporation,
a New York corporation (the “Issuer”); and
          WHEREAS, the Shares are “Exchange Shares” as such term is defined in
the Agreement and Plan of Reorganization dated February 23, 1989 (the “Plan”)
between the Issuer and TLC Associates, Inc. a New York general partnership that
was dissolved effective May 31, 1990, of which the Seller was a general partner;
and
          WHEREAS, as Exchange Shares, the Shares are subject to registration
rights as set forth in Exhibit 1 to the Plan (the “Registration Rights”); and
          WHEREAS, the Seller has agreed to sell to the Purchaser, and the
Purchaser has agreed to purchase from the Seller, all of the Seller’s right,
title and interest in and pertaining to the Shares for an aggregate purchase
price of $19,580,000 (the “Purchase Price”), all upon the terms and conditions
hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, it is agreed as follows:
1. PURCHASE AND SALE
          1.1 Purchase and Sale . Subject to the terms and conditions set forth
in this Agreement, the Purchaser agrees to purchase from the Seller, and the
Seller agrees to sell, transfer and assign to the Purchaser, on the Closing Date
(as defined below), all of the Seller’s right, interest and title in the Shares
and the Registration Rights applicable to the Shares for the Purchase Price. On
the Closing Date, the Purchaser shall pay the Purchase Price to the Seller by a
wire transfer of immediately available funds into an account designated by such
Seller.
          1.2 The Closing.
          (a) The closing of the purchase and sale of the Shares and the other
transactions contemplated hereby (the “Closing”) shall take place on June 4,
2008, or such date and time as shall be mutually agreed to by the parties
hereto, subject to the satisfaction or waiver of the conditions set forth in
Section 4 hereof (the “Closing Date”).
          (b) At the Closing:

 



--------------------------------------------------------------------------------



 



          (c)
               (i) the Seller shall deliver, or cause to be delivered, to the
Purchaser (A) one or more stock certificates representing the Shares, duly
registered in the name of the Purchaser, (B) the opinion as set forth in
Section 4.1(b), (C) such documents or agreements, in such form reasonably
satisfactory to Purchaser, evidencing the Issuer’s obligation to register under
the Securities Act of 1933, as amended (the “Securities Act”) the resale by the
Purchaser of the Shares and (D) all such other documents and instruments, if
any, that are mutually determined by the Seller and the Purchaser to be
necessary to effectuate the transactions contemplated by this Agreement; and
               (ii) the Purchaser shall deliver, or cause to be delivered, to
the Seller (A) a wire transfer of immediately available funds into an account
designated by the Seller in the amount of the Purchase Price and (B) all such
other documents and instruments, if any, that are mutually determined by such
Seller and the Purchaser to be necessary to effectuate the transactions
contemplated by this Agreement.
2. PURCHASER’S REPRESENTATIONS AND WARRANTIES
          The Purchaser makes the following representations and warranties to
the Seller, each and all of which shall survive the execution and delivery of
this Agreement and the Closing hereunder:
          2.1 Authority; Binding Effect. The Purchaser has the requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement has been duly and validly
executed and delivered by the Purchaser and (assuming the due execution and
delivery thereof by the Seller) constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms.
          2.2 No Conflicts. The execution and delivery by the Purchaser of this
Agreement and the performance by the Purchaser of its obligations hereunder will
not conflict with, constitute a default under or violate (1) any of the terms,
conditions or provisions of the certificate of incorporation or by-laws of the
Purchaser, (2) any of the terms, conditions or provisions of any document,
agreement or other instrument to which the Purchaser is a party or by which it
is bound, (3) any law or regulation applicable to the Purchaser, including but
not limited to, the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or (4) any judgment, writ, injunction, decree,
order or ruling of any court or governmental authority binding on the Purchaser.
          2.3 No Consents. No consent, approval, waiver, license or
authorization or other action by or filing with any governmental authority is
required in connection with the execution and delivery by the Purchaser of this
Agreement, the consummation by the Purchaser of the transactions contemplated
hereby or the performance by the Purchaser of its obligations hereunder.

 



--------------------------------------------------------------------------------



 



          2.4 Investment Intention; Accredited Investor. The Purchaser is an
“accredited investor” (as that term is defined in Rule 501 of Regulation D under
the Securities Act) and by reason of its business and financial experience, it
has such knowledge, sophistication and experience in business and financial
matters as to be capable of evaluating the merits and risks of the prospective
investment, is able to bear the economic risk of such investment and is able to
afford a complete loss of such investment. The Purchaser is purchasing the
Shares for its own account, for investment purposes and not with a view to the
distribution thereof other than pursuant to an offering registered pursuant to
the Securities Act or pursuant to an exemption therefrom.
          2.5 No Reliance or Solicitation. Except as are set forth in this
Agreement, the Purchaser has not received any representations or warranties from
the Seller or his representatives or agents concerning the Issuer, the Shares or
the transaction contemplated hereby. The Purchaser is not purchasing the Shares
as a result of (1) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or (2) any seminar or meeting whose attendees, including the
Purchaser, had been invited as a result of any of the foregoing.
          2.6 No Securities Act Registration. The Purchaser understands that the
Seller may be deemed to be an “affiliate” of the Issuer (as such term is defined
in Rule 144 under the Securities Act). The Purchaser understands that the Shares
to be acquired by it have not been registered under the Securities Act and may
not be sold or otherwise transferred without registration under the Securities
Act or pursuant to an exemption from such registration requirements.
3. SELLER’S REPRESENTATIONS AND WARRANTIES
          The Seller makes the following representations and warranties to the
Purchaser, each and all of which shall survive the execution and delivery of
this Agreement and the Closing hereunder:
          3.1 Authority; Binding Effect. The Seller has the legal capacity to
execute and deliver this Agreement and to perform the Seller’s obligations
hereunder. This Agreement has been duly and validly executed and delivered by
the Seller and (assuming the due execution and delivery thereof by the
Purchaser) constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms.
          3.2 No Conflicts. The execution and delivery by the Seller of this
Agreement and the performance by the Seller of the Seller’s obligations
hereunder will not conflict with, constitute a default under or violate (1) any
of the terms, conditions or provisions of any document, agreement or other
instrument to which the Seller is a party or by which the Seller is bound, (2)
any law or regulation applicable to the Seller, including but not limited to,
the Securities Act and the Exchange Act, or (3) any judgment, writ, injunction,
decree, order or ruling of any court or governmental authority binding on the
Seller.

 



--------------------------------------------------------------------------------



 



          3.3 No Consents. No consent, approval, waiver, license or
authorization or other action by or filing with any governmental authority is
required in connection with the execution and delivery by the Seller of this
Agreement, the consummation by the Seller of the transactions contemplated
hereby or the performance by the Seller of the Seller’s obligations hereunder,
other than filings by the Seller under Section 13 and Section 16 of the
Securities Exchange Act of 1934, as amended. No consent, approval, waiver,
authorization or other action by the Issuer is required in connection with the
execution and delivery by the Seller of this Agreement, the consummation by the
Seller of the transactions contemplated hereby or the performance by the Seller
of the Seller’s obligations hereunder, other than such which have been obtained
by the Seller or will be obtained by the Seller on or prior to the Closing Date.
          3.4 Ownership and Transfer. The Seller is the record and beneficial
owner of the Shares, free and clear of any and all liens, charges, security
interests, options, claims, equitable interests, pledges, proxies, voting trusts
or agreements, encumbrances, restrictions or adverse interests of any kind and
of any nature whatsoever (collectively, “Liens”), except for such restrictions
on transfer imposed by applicable federal or state securities laws or the
certificate of incorporation of the Issuer. Upon transfer, assignment and
delivery of the Shares and payment therefor in accordance with the terms of this
Agreement, the Purchaser will acquire good and marketable title to such shares,
free and clear of any and all Liens, except for such restrictions on transfer
imposed by applicable federal or state securities laws or the certificate of
incorporation of the Issuer.
4. CONDITIONS PRECEDENT
          4.1 The obligations of the Purchaser and the Seller under Section 1
hereof are subject to the following conditions:
          (a) All of the representations and warranties of the Purchaser and the
Seller contained in this Agreement shall be true and correct on and as of the
date hereof and on the Closing Date.
          (b) On the Closing Date the Purchaser shall have received the
favorable opinion of counsel for the Seller, dated as of such Closing Date, with
respect to such matters as may be reasonably requested by the Purchaser.
          (c) On the Closing Date the Purchaser shall have received such
documents or agreements, in such form reasonably satisfactory to Purchaser,
evidencing the Issuer’s obligation to register under the Securities Act the
resale by the Purchaser of the Shares.
          (d) The Seller shall have received the Purchase Price and the
Purchaser shall have received certificates for the Shares, duly registered in
the name of the Purchaser.

 



--------------------------------------------------------------------------------



 



5. MISCELLANEOUS
          5.1 Further Assurances. The Seller and the Purchaser agree to execute
and deliver such other documents or agreements and to take such other action as
may be necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.
          5.2 Complete Agreement; Amendments; Waivers. This Agreement
constitutes the complete agreement between the parties with respect to the
subject matter hereof, supercedes any previous agreement or understanding
between them relating hereto and may not be modified, altered or amended except
as provided herein. This Agreement can be amended, supplemented or changed, and
any provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement shall be deemed to constitute a waiver by the party
taking such action or compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.
          5.3 Expenses. Each party hereto shall bear its own expenses incurred
in connection with the negotiation and execution of this Agreement and each
other document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.
          5.4 Waiver Of Jury Trial. The parties hereto waive all right to trial
by jury in any action or proceeding to enforce or defend any rights under the
transaction documents.
          5.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner in order that
the transactions be consummated as originally contemplated to the fullest extent
possible.

 



--------------------------------------------------------------------------------



 



          5.6 Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, successors
and permitted assigns. Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person or entity not a party to
this Agreement. No assignment of this Agreement or of any rights or obligations
hereunder may be made by the Seller or the Purchaser (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.
          5.7 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
          5.8 Submission to Jurisdiction; Consent to Service of Process. The
Purchaser and the Seller each agrees to submit to personal jurisdiction and to
waive any objection as to venue in the federal or New York State courts located
in the County of New York, State of New York. Service of process on the
Purchaser or the Seller in any action arising out of or relating to any of this
Agreement shall be effective if mailed to such party in accordance with the
provisions of Section 5.9 hereof. Nothing herein shall preclude the Purchaser or
the Seller from bringing suit or taking other legal action in any other
jurisdiction.
          5.9 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given when delivered personally or
mailed by certified mail, return receipt required, to the parties at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
If to the Seller, to:
STH COMPANY, INC.-A
C/O Joseph S. Steinberg, President
315 Park Avenue South
New York, New York 10010
If to the Purchaser, to:
Jefferies Group, Inc
520 Madison Avenue
New York, New York 10022
Attention: General Counsel
          5.10 Survival. All of the representations, warranties, covenants and
agreements of the parties in this Agreement shall survive the Closing.

 



--------------------------------------------------------------------------------



 



          5.11 Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
          5.12 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, all of which
when executed and delivered shall be considered one and the same agreement.
[signature page follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Seller and the Purchaser have executed this
Agreement as of the day and year first above written.

                  PURCHASER:    
 
                JEFFERIES GROUP, INC.    
 
           
 
  By:
Name:   /s/ Roland T. Kelly
 
Roland T. Kelly    
 
  Title:   Assistant Secretary    
 
                SELLER:    
 
                STH COMPANY, INC.-A    
 
           
 
  By:
Name:   /s/ Joseph S. Steinberg
 
Joseph S. Steinberg    
 
  Title:   President    

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
DESCRIPTION OF REGISTRATION RIGHTS
A. Definitions.
          As used herein, the following definitions shall be applicable:
          “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the federal securities laws.
          “NASD” shall mean the National Association of Securities Dealers, Inc.
          “Prospectus” shall mean any preliminary prospectus and final
prospectus (as such may be amended or supplemented) which constitutes Part I of
a Registration Statement filed with the Commission.
          “Registration Statement” shall mean the form and documents required to
be filed by an issuer in connection with the registration of securities of such
issuer under the Securities Act.
          “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time.
          “Seller” shall mean each holder of Exchange Shares for whom securities
are included or proposed to be included in a Registration Statement filed or
proposed to be filed by Leucadia.
          “Transfer” shall mean any sale, pledge, assignment, encumbrance or
disposition of any Exchange Shares or of any part thereof or interest therein,
including an offer to transfer, whether or not such transfer would constitute a
“sale” as that term is defined in section 2(3) of the Securities Act.
B. Legends.
     (1) Unless and until removed as provided in the next paragraph, each
certificate evidencing Exchange Shares shall bear a legend in substantially the
following form:
     “The transfer of this certificate and the shares evidenced hereby is
subject to certain restrictions contained in Exhibit 1 of the Agreement and Plan
of Reorganization dated February 23. 1989, and the holder of this certificate by
acceptance hereof agrees to be bound by such restrictions. A copy of such
Agreement and Plan of Reorganization is on file with the Secretary of Leucadia.”
          Leucadia may issue such “stop transfer” instructions to its transfer
agent with respect to all or any of the Exchange Shares as it deems appropriate
to prevent any violation of the provisions hereof or of the Securities Act.

 



--------------------------------------------------------------------------------



 



     (2) Leucadia shall issue a new certificate which does not contain the
legend set forth above if (i) the shares represented thereby are sold pursuant
to a Registration Statement (including a current Prospectus) which has become
and is effective under the Securities Act or (ii) the staff of the Commission
shall have issued a “no action” letter to the effect that, or counsel acceptable
to Leucadia shall have rendered its opinion (which opinion shall be acceptable
to Leucadia) that, such securities may be sold without registration under the
Securities Act.
C. Notice of Transfer, Opinion of Counsel.
          If a holder of Exchange Shares proposes to transfer all or a portion
of such securities, such holder shall give Leucadia written notice specifying
the securities involved and describing the manner in which the proposed transfer
is to be made, together with either (i) an opinion of counsel satisfactory to
Leucadia stating in substance that registration under the Securities Act is not
required with respect to such transfer or (ii) a “no action” letter from the
staff of the Commission with respect to such transfer. Following delivery of a
notice accompanied by an opinion of counsel to the effect set forth above or by
such a “no action” letter, such holder shall have the right to transfer, in a
manner consistent with its notice to Leucadia, the Exchange Shares proposed to
be transferred, unless Leucadia determines within 20 days following such
delivery that registration under the Securities Act is required with respect to
such proposed transfer. Such holder shall cooperate with Leucadia for the
purpose of permitting such determination to be made, including, to the extent
deemed necessary by Leucadia, procuring and delivering to Leucadia an investment
letter signed by the proposed transferee.
D. Demand Registration.
     (1) Upon a written demand by a holder or holders of at least 250,000
Exchange Shares (or such other equivalent number of shares as may result from a
reclassification, subdivision or combination of Leucadia Shares into a greater
or smaller number of shares) that not less than 250,000 of such Exchange Shares
be registered (which demand shall specify its intended method of disposition),
Leucadia shall promptly give written notice of such demand to all other holders
of Exchange Shares and shall use its best efforts to effect the registration
under the Securities Act of:
     (a) the Exchange Shares which Leucadia has been demanded to register
pursuant to this paragraph D for a disposition in accordance with the proposed
method of disposition described in said demand; and
     (b) all other Exchange Shares the holders of which shall have made written
request (stating the proposed method of disposition of such securities by
prospective Seller) to Leucadia for the registration thereof within 20 days
after giving of such written notice by Leucadia, all to the extent requisite to
permit the disposition (in accordance with the proposed methods thereof, as
aforesaid, as long as such proposed methods are consistent with the original
demand) by the prospective Seller or Sellers of such securities.
     (2) Leucadia’s obligation to effect a registration hereunder is subject to
the conditions that:

 



--------------------------------------------------------------------------------



 



     (a) TLC and its transferees shall not be entitled to more than a total of
five separate registration statements on Form S-2, S-3 or other comparable short
form of registration statement; provided, however, that no such S-3 or
comparable short form need by filed until the earlier of the 90th day after the
end of any fiscal year of Leucadia or the date on which Leucadia’s audited
financial statements for such fiscal year are available, nor shall more than one
such form be required to be filed in any 12-month period.
     (b) Leucadia shall not be required to have a special audit of its financial
statements for inclusion in such Registration Statement; but if the rules and
regulations of the Commission otherwise require such a special audit, Leucadia
may delay the filing or effectiveness of the Registration Statement until such
time as Leucadia receives its audited financial statements for its then current
fiscal year.
     (c) Leucadia shall not be required to effect any registration in accordance
with paragraph D(1) hereof if (i) in the written opinion of counsel to Leucadia
such registration may not be appropriately effected in light of any material
pending transaction of Leucadia or its subsidiaries, or (ii) any registration of
any underwritten public offering of securities made on behalf of Leucadia has
become effective within ninety (90) days prior to the anticipated effective date
of any registration requested pursuant to paragraph D(1) hereof.
E. General.
          If and whenever Leucadia is required by the provisions herein to use
its best efforts to effect the registration of any of its securities under the
Securities Act, Leucadia shall, as expeditiously as possible:
     (1) prepare and file with the Commission a Registration Statement with
respect to such securities and use its best efforts to cause such Registration
Statement to become and remain effective;
     (2) prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for the shorter
of 30 days or the completion of the distribution and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement in accordance with the
intended method of disposition by the Seller or Sellers thereof set forth in
such Registration Statement for such period;
     (3) furnish to each Seller such number of copies of the Prospectus
contained in such Registration Statement (including each preliminary
prospectus), in conformity with the requirements of the Securities Act, and such
other documents as such Seller may reasonably request in order to facilitate the
disposition of the securities owned by such Seller;
     (4) use its best efforts to register or qualify Exchange Shares covered by
such Registration Statement under the securities or blue sky laws of such
jurisdictions as the Seller shall reasonably request, and do any and all other
acts and things which may be necessary or advisable to enable the Sellers to
consummate the disposition in such jurisdictions of such Exchange Shares during
the period provided in paragraph E(2); and

 



--------------------------------------------------------------------------------



 



     (5) (a) notify each Seller of any Exchange Shares covered by such
Registration Statement, at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the Prospectus contained in such Registration Statement, as
then in effect, includes any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing, and (b) at the request of any such Seller prepare and furnish to such
Seller a reasonable number of copies of any supplement to or amendment of such
Prospectus that may be necessary so that, as thereafter delivered to the
purchasers of such shares, such Prospectus shall not include any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.
F. Expenses.
          If and whenever Leucadia is required by the provisions herein to
effect the registration of any Exchange Shares under the Securities Act,
Leucadia shall pay all expenses arising out of or related to the preparation,
filing, amendment and supplementing of a Registration Statement, including,
without limitation, all legal and accounting fees, Commission filing fees, NASD
filing fees, printing costs, registration or qualification fees and expenses to
comply with “blue sky” or other state securities laws, the fees of other experts
and any reasonable expenses or other compensation paid to the underwriters
(other than those required by the next succeeding sentence to be paid by the
Sellers). Each Seller shall be required to bear underwriting commissions and
discounts and transfer taxes, if any, payable in connection with the sale of
Exchange Shares.
G. Indemnification.
          In the event of the registration of any Exchange Shares under the
Securities act pursuant to the provisions herein, Leucadia agrees to indemnify
and hold harmless the Seller of such Exchange Shares, each underwriter, if any,
of such Exchange Shares, and each person who controls such Seller or any such
underwriter within the meaning of section 15 of the Securities Act, from and
against any and all losses, claims, damages or liabilities, joint or several, to
which such Seller, underwriter or controlling person may become subject under
the Securities Act or the common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in any Registration Statement under which such Exchange Shares
were registered under the Securities Act, or any Prospectus or preliminary
prospectus contained therein, or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; and will reimburse such Seller, each such underwriter,
and each such controlling person for any legal or any other expenses reasonably
incurred by such Seller, underwriter or controlling person in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that Leucadia will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such

 



--------------------------------------------------------------------------------



 



Registration Statement, such Prospectus or preliminary prospectus or such
amendment or supplement in reliance upon and in conformity with written
information furnished to Leucadia by such Seller, underwriter or controlling
person specifically for use in preparation thereof; and provided further,
however, that this indemnity agreement with respect to any preliminary
prospectus shall not inure to the benefit of any such underwriter (or any person
who so controls such underwriter) for any such loss, claim, damage, liability or
action asserted by a person who purchased any Exchange Shares from such
underwriter if a copy of the final Prospectus was not delivered or given to such
person by such underwriter at or prior to the written confirmation of the sale
to such person.
          In the event of the registration of any Exchange Shares under the
Securities Act pursuant to the provisions hereof, each Seller of Exchange Shares
agrees to indemnify and hold harmless and to use its best efforts to cause each
underwriter, if any, of such Exchange Shares and each person who controls such
Seller or any such underwriter within the meaning of section 15 of the
Securities Act, to indemnify and hold harmless Leucadia, each person who
controls Leucadia within the meaning of section 15 of the Securities Act, each
of its officers who signs the Registration Statement, and each director of
Leucadia from and against any and all losses, claims, damages or liabilities,
joint or several, to which Leucadia, such controlling person or any such officer
or director may become subject under the Securities Act or the common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement
under which such Exchange Shares were registered under the Securities Act, any
Prospectus or preliminary prospectus contained therein, or amendment or
supplemental thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, which untrue statement
or alleged untrue statement or omission or alleged omission was made therein in
reliance upon, and in conformity with, written information furnished to Leucadia
by such Seller, controlling person or underwriter, specifically for use in
connection with the preparation thereof; and will reimburse Leucadia, such
controlling person and each such officer and director for any legal or other
expense reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action.
          Promptly after receipt by an indemnified party of notice of the
commencement of any action such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to such
indemnifying party of the commencement thereof, but the omission so to notify
the indemnifying party will not relieve it from any liability which it may have
to any indemnified party otherwise than pursuant to the provisions of this
paragraph G. In any case such action is brought against any indemnified party,
and it notifies any indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate in, and to the extent that it
may wish, jointly with any other indemnified party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party, and
after notice from the indemnifying party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party for any legal or other

 



--------------------------------------------------------------------------------



 



expenses subsequently incurred by such indemnified party in connection with the
defense thereof, other than the reasonable cost of investigation.
H. Transferees.
          In the event that any of the Exchange Shares shall at any time be
transferred by the holder hereof or thereof other than pursuant to an effective
Registration Statement, the rights herein conferred shall extend to the
transferee of such securities.

 